Citation Nr: 0738871	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, to include service in Vietnam from September 1969 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, August 2004 and February 
2005 decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, all of which 
denied service connection for PTSD.

In September 2007, the veteran testified at a travel board 
hearing held at the Portland, Oregon, RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
testimony has been associated with his claims folders.  At 
the hearing, the veteran requested a copy of the hearing 
transcript and arrangements will be made to send it to him.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims to be entitled to service connection for 
PTSD.  He maintains that he acquired this disorder as a 
result of being exposed to traumatic events while serving in 
Vietnam.

The veteran's DD Form 214 indicates that his principal MOS 
during service was as a field communications electronics 
mechanic, specifically, Lineman and Field Radio Repair.  He 
was awarded a National Defense Service Medal, Vietnam Service 
Medal and the Vietnam Campaign Medal.  His service personnel 
records show he served in Vietnam from September 1969 to July 
1970; the veteran reports that he was stationed in Chu Lai 
with the 335th Transportation Company, Americal Division, I 
Corps.  A formal finding of unavailability of service medical 
records was made in this case in June 2004.  
The Board initially notes that the veteran has not explicitly 
claimed to have participated in combat.  In addition, a 
review of his DD 214indicates that he is currently not shown 
to have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.

As it is not currently shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2007); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.

A review of the evidence of record, including the veteran's 
written statements and testimony, reveals that his claimed 
stressors include: (1) being beaten by a 1st Sergeant in July 
1969 at Fort Lewis after reportedly urinating in a phone 
booth for which the veteran received an Article-15 and 
restriction; the veteran was unable to identify the name of 
the Sergeant or of any witnesses; (2) witnessing a young boy 
and his mother being killed by a fellow serviceman who was 
driving the veteran to his base camp; (3) hearing that a 
helicopter bound for Saigon which the veteran was scheduled 
to be on for approved leave had gone down between Chu-Lai and 
Saigon, Vietnam, killing the CO and 7 others; the veteran 
reported that this event occurred in early 1970 and could not 
remember the names of any servicemen aboard the helicopter; 
and (4) reporting that his motor pool was hit by mortars in 
Chu Lai without further detail as to the date(s) of this 
reported event.

The record indicates that the RO has denied the PTSD having 
found the evidence and information of record inadequate 
and/or insufficiently detailed to verify and establish the 
veteran' alleged stressors.  See VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  

With respect to stressors (1), (2) and (4) described above, 
the veteran has still been unable to provide any more 
sufficient detail to warrant an attempt at verification.  See 
M21-1MR, Part IV.ii.1.D.14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred). 

However, as to stressor (3), the reported helicopter crash, 
in hearing testimony provided in September 2007, the veteran 
provided an estimated date of that accident, May 16, 1970.  
Under the circumstances, the Board finds that an attempt at 
verification of this stressor, in light of the more detailed 
information recently provided, is warranted.  The Board notes 
that this is the only stressor that has been described with 
sufficient detail to attempt verification.  Accordingly, on 
remand, the Joint Services Records Research Center (JSRRC) 
and any other appropriate source should be provided with the 
appropriate evidence and requested to provide any available 
information which might corroborate the veteran's alleged in-
service stressor involving the reported helicopter accident.  

Accordingly, the case is REMANDED for the following action:

1.  The RO via the AMC should request 
that U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously 
USASCRUR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressor in 
which he reports that a helicopter 
accident occurred on approximately May 
16, 1970, between Chu Lai and Saigon, 
which killed the veteran's company 
commander and between 7 and 12 others.  
If warranted, the National Archives and 
Records Administration (NARA), or any 
other appropriate source, should also be 
contacted for verification of the alleged 
stressful events in service.  

JSRRC, NARA, or any other source 
contacted should be provided with copies 
of any documentation which might assist 
in researching this matter such as the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment, and his stressor statement(s) 
provided in March 2005.  Any contacted 
source should be requested to provide 
information that might corroborate the 
veteran's alleged stressor.  A search of 
unit and organizational histories, 
including morning reports and after 
action reports, should be consulted in an 
effort to verify the stressor, and if 
available, should be forwarded to VA for 
inclusion in the record.

2.  Thereafter, the RO should review the 
file and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.

3.  If it is determined that a stressor, 
particularly as described herein 
(helicopter crash), is verified, a VA 
psychiatric examination should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in association with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated tests and studies to include 
psychological studies are to be 
conducted.

If, and only if, the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that the verified stressor is 
sufficient to produce the veteran's PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

* The veteran is hereby notified that, if 
an examination is scheduled, it is his 
responsibility to report for a VA 
examination (if ordered) and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  

** In the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

